DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.

Terminal Disclaimer
Applicants have filed a terminal disclaimer on 7/15/2022 which have been approved.
Thereby, the previous rejection of the claims based upon obviousness double patenting are now withdrawn in light of the terminal disclaimers.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Jurecko on 7/25/2022.
In the claims:
In claim 10, line 2, replace “said planar wall” with --said at least one planar wall--.
In claim 12, line 2, replace “the distributor” to --the hot runner distributor--.
In claim 13, line 2, replace “the distributor” to --the hot runner distributor--.
In claim 14, line 2, replace “the distributor” to --the hot runner distributor--.
In claim 14, line 1, replace “claim1” with --claim--.
In claim 17, line 2, replace “parallely” with --parallel--.
In claim 17, line 5, replace “said planar wall” with --said at least one planar wall--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As similarly stated in the applicant’s remarks, the prior art of record fails to teach the claimed invention pertaining to the arrangement of the housing of the electric motor with the cover and further of the thermal exchange contact between the two elements, and further that the contact is maintained with the at least one plate by a magnetic force.
The previous reference cited include:
Lee (US 20140041192) that teaches of a hot runner distributor with actuator and cooling performed via means of thermal exchange contact.  However, the exchange is at a contact from the housing and the mount up to the plate via the wings 14 that enable for heat to flow from the manifold 50 to the cooling block 20 (or plate).  Here, the spring forces of the wings aid in forming the contact with the plate.  This is different from the claimed features regarding the contact from the cover to the housing in a slidable fashion, and further of the contact of the cover to the plate via a magnetic force.

Kim (US 2005/0123641) teaches of the linear motors (electric motors) that are rested upon a cooling block, thereby teaching of thermal conduction (or thermal exchange contact) between the adjacent elements.  The Kim reference does not teach of the particular arrangement regarding the cover at least partially surrounding the housing in a slidable fashion to provide thermal exchange between the housing and cover along with contact of the cover to the plate via a magnetic force.
Tan (US 2014/0353875) that teaches of the contact with an L shaped plate that uses thermal exchange contact between the plate and with the heat conductive arm and leg to the mount 50, this allows for heat to be conducted from the heated manifold upwards and away from the actuator.  This is different particularly in the arrangement and structure from the claimed features regarding contact of the housing of the actuator with thermal contact exchange to the plate.
Schomblond (US 4682943) was used to teach of the use of magnetic force in the injection mold assembly, but not for the particular claimed arrangement of the structure regarding the thermally conductive cover at least partially surrounding the housing and in slidable fashion to provide thermal exchange between the housing and further contact between the cover to the plate via magnetic force.
Fukumoto (US 2018/0056558), Takahashi (US 5798122), and Diaconu (US 2008/0199559) were used to teach deficiencies in the dependent claims and would not resolve the deficiencies of the prior art references over the parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL S LUK/Examiner, Art Unit 1744